PER CURIAM.
Appellants were defendants and counter-claimants in the court below wherein the verdict and judgment was adverse to them.
The point on appeal is whether it was error for the trial judge to allow plaintiff the opening and closing argument to the jury in view of the counter-claim being asserted by the defendants.
During the charge conference, prior to' the closing argument, the trial judge ruled that the plaintiff’s counsel would open for five minutes, directing his remarks exclusively to plaintiff’s claim. Thereafter, the defendants-counter-claimants were allotted forty-five minutes to respond to the plaintiff’s claim and to support their coun*599ter-claim. Finally, plaintiff would be permitted forty minutes within which to defend against the counter-claim argument.
Appellants contend reversible error was committed by the trial judge in denying them the right to open and close the argument.
As a general rule, the plaintiff is entitled to open and close,1 and the appellant has not demonstrated any reason for this rule not being applied in the instant case.
Finding no reversible error the judgment appealed is affirmed.
Affirmed.

. Huston v. Green, 91 Fla. 434, 107 So. 368, 108 So. 846 (1926).